EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 21: “a substantially continuous edge” in the last line has been amended as --[[a]]the substantially continuous edge--.
Claim 30: “a substantially continuous edge” in line 14 has been amended as --[[a]]the substantially continuous edge--. 

Reasons for Allowance

Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 21 and 30 not found was a use of a movable push plate coupled to an end  of the actuator shaft in either of first and second orientations, wherein when the movable push plate is coupled to the end of the actuator shaft in the first orientation, the movable and fixed pry members cooperatively form a substantially continuous edge when the actuator shaft is disposed in the closed position, and when the movable push plate is coupled to the end of the actuator shaft in the second orientation, the movable and fixed pry members do not form the substantially continuous edge when the actuator shaft is disposed in the closed position; in combination with the limitations set forth in claims 21 and 30 respectively of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Newman et al (US 8,485,508 B1) teaches a similar power door opener and a similar method of using the similar power door comprising an actuator, a movable push plate 27 coupled to an end 23’ of the actuator shaft 23, a fixed push plate 24,26, wherein the movable and fixed pry members (figs1,9) cooperatively form a substantially continuous edge 28 when the actuator shaft is disposed in the closed position and when the movable push plate is coupled to the end of the actuator shaft in one orientation.   Although the prior art of record teaches a similar power door opener and a similar method of using, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the movable push plate of Newman et al to be coupled to an end of the actuator shaft in either of first and second orientations, where the movable and fixed pry members cooperatively form a substantially continuous edge when in the first orientation and the movable and fixed pry members do not form the substantially continuous edge when in the second orientation, wherein the actuator shaft is disposed in the closed position in both of first and second orientations; in combination with the limitations set forth in claims 21 and 30 respectively of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 21 and 30 respectively.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723